                 Case 3:20-cv-06898-SI Document 20 Filed 02/18/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 VALERIE E. SMITH (NYBN 5112164)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6985
 6        FAX: (415) 436-7234
          valerie.smith2@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVISION
11

12 ECOLOGICAL RIGHTS FOUNDATION,              ) CASE NO. 20-CV-6898 -SI
                                              )
13           Plaintiff,                       ) STIPULATION AND [PROPOSED] ORDER (1)
                                              ) EXTENDING DEFENDANT’S TIME TO
14      v.                                    ) RESPOND TO THE COMPLAINT AND (2)
                                              ) CONTINUING THE CASE MANAGEMENT
15 ENVIRONMENTAL PROTECTION                   ) CONFERENCE
   AGENCY,                                    )
16                                            )
        Defendant.                            )
17

18

19

20

21

22

23

24

25

26

27

28

     STIP. TO EXTEND TIME TO RESPOND TO COMPL. AND TO CONTINUE CMC; AND [PROPOSED] ORDER
     20-CV-6898 SI
30
                Case 3:20-cv-06898-SI Document 20 Filed 02/18/21 Page 2 of 3




 1                                               STIPULATION

 2          Pursuant to Local Civil Rule 6-2, the parties, through the undersigned counsel, submit the

 3 following stipulation and request to extend the government’s time to answer or otherwise respond to the

 4 Complaint, from February 19, 2021 to April 20, 2021 and to continue the initial case management

 5 conference scheduled for April 9, 2021 at 2:30 p.m. and all associated deadlines.

 6          WHEREAS, Plaintiff, Ecological Rights Foundation filed its Freedom of Information Act

 7 (“FOIA”) Complaint on October 2, 2020;

 8          WHEREAS, the Court previously granted an extension of time so that the government could make

 9 its final production of records on November 16, 2020 and adjourned the government’s time to answer or

10 otherwise respond to the Complaint from November 19, 2020 to December 21, 2020. ECF No. 12. On

11 December 16, 2020, the Court granted a second adjournment of the government’s time to respond to the

12 Complaint from December 21, 2020 to February 19, 2021 of time. ECF No. 16.

13          WHEREAS, Defendant’s response to the Complaint is currently due February 19, 2021;

14          WHEREAS, the Environmental Protection Agency (“EPA”) made productions responsive to

15 Plaintiff’s FOIA request on or about May 20, 2020, August 29, 2020, October 6, 2020, and November 16,

16 2020 with certain redactions;

17          WHEREAS, on February 4, 2021, the Department of Justice, Environmental and Natural

18 Resources Division issued a Memorandum which inter alia, withdrew the August 21, 2019 Memorandum

19 titled “Using Supplemental Environmental Projects (“SEPs”) in Settlements with State and Local

20 Governments.”

21          WHEREAS, the August 21, 2019 Memorandum is the subject of Plaintiff’s underlying FOIA

22 request. To that end, the parties have agreed to continue discussions regarding how they might resolve

23 this matter without the need for further judicial intervention. As such, the parties request an extension of

24 the government’s time to answer or otherwise respond to the Complaint and continuation of the initial

25 case management conference and associated deadlines so that the parties may have sufficient time to

26 attempt to resolve this matter or in the alternative, to narrow or resolve any disputes associated with the

27 government’s production;

28          WHEREAS, the requested extension is not expected to have any adverse impact on the schedule

     STIP. TO EXTEND TIME TO RESPOND TO COMPL. AND TO CONTINUE CMC; AND [PROPOSED] ORDER
     20-CV-6898 SI
30
                 Case 3:20-cv-06898-SI Document 20 Filed 02/18/21 Page 3 of 3




 1 for the case;

 2            It is hereby stipulated by and between the parties, through the undersigned counsel, that (1) the

 3 government’s time to answer or otherwise respond to the Complaint is extended to April 20, 2021 and (2)
                                                                                 11
 4 the initial case management conference is continued from April 9, 2021 to June 8, 2021 at 2:30 p.m. along

 5 with the associated deadlines.

 6            IT IS SO STIPULATED.

 7

 8 DATED: February 17, 2021                               Respectfully submitted,

 9                                                        DAVID L. ANDERSON
                                                          United States Attorney
10
                                                          /s/ Valerie E. Smith
11
                                                          VALERIE E. SMITH
12                                                        Assistant United States Attorney
                                                          Attorney for Defendant
13

14 DATED: February 17, 2021                               ECOLOGICAL RIGHTS FOUNDATION

15                                                         By: /s/ Stuart Wilcox*
                                                                STUART N. WILCOX
16
                                                           Attorneys for Plaintiffs
17
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests that each signatory has
18 concurred in the filing of this document.

19

20

21
                                              [PROPOSED] ORDER
22
              PURSUANT TO STIPULATION, IT IS SO ORDERED. The Stipulation has been amended to
23
     correct the hearing date for the Initial Case Management Conference.
24              February 18, 2021
     Dated:
25

26
                                           THE HONORABLE SUSAN ILLSTON
27                                         United States District Judge

28

     STIP. TO EXTEND TIME TO RESPOND TO COMPL. AND TO CONTINUE CMC; AND [PROPOSED] ORDER
     20-CV-6898 SI
30
